--------------------------------------------------------------------------------

DIRECTOR AGREEMENT

THIS DIRECTOR AGREEMENT (the "Agreement") is entered into on May 1, 2011.

BETWEEN

TAKEDOWN ENTERTAINMENT INC.,
a corporation incorporated under the laws of Nevada having its principal
business office at 9107 Wilshire Blvd., Suite 450, Beverly Hills, CA 90210.

(the "Company")

AND

DR. ALLAN NOAH FIELDS
of 4141 North 41st Street, Hollywood, Florida, USA 33021

(the "Consultant")

WHEREAS:

A.

The Company is engaged in the business of mixed martial arts promotion and media
distribution.

    B.

The Company wishes to engage the consultant to serve on the Company's Board of
Directors.

THIS AGREEMENT WITNESSES that in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

1.

ENGAGEMENT

    1.1

The Company hereby engages the Consultant to provide services in accordance with
the terms and subject to the conditions of this Agreement through and the
Consultant hereby accepts such engagement.

    2.

TERM

    2.1

The term of the Consultant's engagement shall be for a period of 12 months from
the date of this Agreement (the "Term").

    3.

SERVICES

    3.1

The Consultant hereby agrees to provide all services associated with serving as
a member of the Company's Board of Directors (the "Services").


--------------------------------------------------------------------------------


3.2

In providing the Services, the Consultant shall:


  (a)

comply with all applicable federal, provincial, local and foreign statutes, laws
and regulations;

        (b)

not make any misrepresentation or omit to state any material fact that may
result in a misrepresentation regarding the business of the Company; and

        (c)

not disclose, release or publish any information regarding the Company without
its prior written consent.


4.

RELATIONSHIP AMONG THE PARTIES

    4.1

Nothing contained in this Agreement shall be construed to (i) constitute the
parties as joint ventures, partners, co-owners or otherwise as participants in a
joint undertaking; (ii) constitute the Consultant as an agent, legal
representative or employee of the Company; or (iii) authorize or permit
Consultant or any director, officer, employee, agent or other person acting on
its behalf to incur on behalf of the other party any obligation of any kind,
either express or implied, or do, sign or execute any things, deeds, or
documents which may have the effect of legally binding or obligating the Company
in any manner in favor of any individual, business, trust, unincorporated
association, corporation, partnership, joint venture, limited liability company
or other entity of any kind. The Company and the Consultant agree that the
relationship among the parties shall be that of independent contractor.

    5.

COMPENSATION AND EXPENSES

    5.1

The Consultant shall be issued 15,000 restricted shares of the Company's common
stock at the end of every three month period during which the Consultant serves
on the Company's board of directors as compensation for the fulfillment of the
Services during the Term including various board of director and committee
meetings held over the telephone or other teleconferencing device.

    5.2

The Company shall reimburse the Consultant for any expenses reasonably incurred
in the carrying out of the Services if the Consultant requests and receives
written approval from the Company to incur such expenses.

    6.

SERVICES NOT EXCLUSIVE

    6.1

The Consultant agrees that he shall, at all times, faithfully and in a
professional manner perform all of the duties that may be reasonably required of
the him pursuant to the terms of this Agreement. The Company acknowledges that
Consultant is engaged in other business activities, and that the Consultant
shall be permitted to continue such activities during the term of this
Agreement. The Consultant shall not be restricted from engaging in other
business activities during the term of this Agreement.


--------------------------------------------------------------------------------


7.

SUSPENSION AND TERMINATION.

    7.1

The Company and the Consultant each have a right to terminate this Agreement by
providing 1 week's written notice to the other party.

    7.2

The Company shall have the right to suspend this agreement in the event of force
majeure at any time (provided written notice to the Consultant shall be promptly
given), without any further obligation to the Consultant. The suspension of this
Agreement shall not relieve the Consultant of any of his obligations hereunder
or otherwise in connection with the Services. The Company shall have the right
to terminate this Agreement by giving written notice to the Consultant where an
event or events of force majeure continue for a continuous period of forty-eight
(48) hours, excluding non-business days or five (5) days in the aggregate at any
other time.

    7.2

If the Company terminates this Agreement in accordance with the provisions
hereof, the Company shall be released and discharged from any further liability
or obligation whatsoever to the Consultant.

    8.

CONFIDENTIALITY

    8.1

The Consultant shall not, without prior authorization of the Company, at any
time during the term of this agreement, or thereafter, disclose to any person,
firm, association or corporation other than the directors, officers or employees
of the Company, the private or business affairs of the Company or its affiliated
companies, or any other information of a private or confidential nature
concerning the Company or its affiliated companies including, without
limitation:


  a)
information concerning trade secrets, products, technology, sales literature and
brochures, forms, business policies and concepts, and contracts of the Company;
        (b)

information concerning manufacturing and production, pricing and sales policies,
and marketing techniques and concepts in respect of products and services
provided or to be provided by the Company;         (c)


names, addresses and contact information of past, present or prospective
customers, employees, shareholders, officers, directors or associates of the
company, or any person or entity having a past, present, or prospective business
relationship with the Company, and         b)

names, addresses and contact information of past, present or prospective
suppliers, consultants, lenders or professional advisors of the Company and
prices or rates charged by them

which by virtue of the Consultant's position, the Consultant may obtain during
the term of this Agreement, or which the Consultant obtained during the course
of their former engagement with the Company.

The Consultant acknowledges that the above-mentioned confidential information
could be used to the detriment of the Company. Accordingly the Consultant
undertake to treat confidentially all such information and agree not to disclose
it to any third party or use it for any purpose or reason without the express
written permission of the Company except as may be necessary to perform their
duties, whether during the term of this Agreement or following termination the
Consultant's engagement by the Company.

--------------------------------------------------------------------------------


9.

NON-SOLICITATION

    9.1

During the term of this Agreement neither the Consultant shall hire or take away
or cause to be hired or taken away any employee or consultant of the Company.
For a period of twelve (12) months following the termination of this Agreement
the Consultant shall not hire or take away or cause to be hired or taken away
any employee who was in the employ of the Company during the twelve (12) months
preceding such termination.

    10.

GRANTS OF RIGHTS

    10.1

The Consultant agree that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under Canadian law or a work-made- for-hire under United States law and all
other comparable international intellectual property laws and conventions. All
work and materials, including all intellectual property, and any other rights,
including without limitation copyright, all rental and lending rights thereto,
which the Consultant may have in and to the results and proceeds of the
Services, shall vest irrevocably and exclusively with the Company, and are
otherwise hereby assigned to the Company as and when created. The Consultant
hereby waive in favor of the Company any moral rights which it may have, if any,
in and to any works, materials, or services which it may provide or create under
this Agreement.

    11.

REPRESENTATIONS AND WARRANTIES

    11.1

The Consultant each represent, warrant and covenant to the Company as follows:


(a)

All material, notes, writing, ideas, written, submitted or interpolated by the
Consultant under this Agreement or with respect to the production or preparation
of the Advertisements shall originate with the Consultant or be based on
materials supplied by the Company and shall not be copied in whole or part from
any other work except to the extent that such work is non-proprietary or in the
public domain.

    (b)

To the best of the Consultant's knowledge, information and belief, all of the
results and proceeds of the Services shall not defame any person and shall not
infringe upon the copyright, moral rights, publicity rights, privacy rights or
any other right of any person or company or violate any law or judicial or
governmental order.


12.

INDEMNIFICATION

    12.1

The Company agrees to indemnify and hold harmless the Consultant and its
respective agents and employees, against any losses, claims, damages or
liabilities, joint or several, to which either party, or any such other person,
may become subject, insofar as such losses, claims, damages or liabilities (or
actions, suits or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement, any preliminary prospectus, the prospectus, or
any amendment or supplement thereto; or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; and
shall reimburse the Consultant, or any such other person, for any legal or other
expenses reasonably incurred by the Consultant, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.


--------------------------------------------------------------------------------


12.2

The Consultant agrees to indemnify and hold harmless the Company, its partners,
financiers parent, affiliated and related companies, and all of their respective
individual shareholders, directors, officers, employees, licensees and assigns
from and against any claims, actions, losses and expenses (including legal
expenses) occasioned by any breach of the Consultant's representations and
warranties contained in, or by any breach of any other provision of this
Agreement by the Consultant.

    13.

MISCELLANEOUS PROVISIONS

    13.1

Time. Time is of the essence of this Agreement.

    13.2

Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

    13.3

Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

    13.4

Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

    13.5

Good Faith, Cooperation and Due Diligence. The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement. All promises and covenants are mutual and dependent.

    13.6

Savings Clause. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

    13.7

Assignment. This Agreement may not be assigned by either party hereto without
the written consent of the other.

    13.8

Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten (10) days written notice to the other party.


--------------------------------------------------------------------------------


13.9

Entire Agreement. This Agreement, contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by the parties.

    13.10

Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

    13.11

Counterparts. This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. In the event that this Agreement is signed by one
party and faxed to another, the parties agree that a faxed signature shall be
binding upon the parties as though the signature was an original.

    13.12

Successors. The provisions of this Agreement shall be binding upon the parties,
their successors and permitted assigns.

    13.13

Jurisdiction. The parties hereby attorn the exclusive jurisdiction of the state
and federal courts located in the city of Las Vegas, Nevada in relation to all
disputes arising from the Agreement.

    13.14

Counsel. The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

IN WITNESS WHEREOF this Agreement has been executed by the parties to it, as of
the day, month and year first written above:

TAKEDOWN ENTERTAINMENT INC.

By: /s/ Peter Wudy /s/ Dr. Allan Noah Fields     Peter Wudy Dr. Allan Noah
Fields Its: CEO  


--------------------------------------------------------------------------------